DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (U.S. Patent No. 3,567,260) in view of Kosh (U.S. Patent No. 8,776,332).
Regarding claim 1, Norris discloses a screen assembly comprising: a screen (P1) including a panel having a recess (recess shown in at least Figure 2, in which the receiver 13, 14 is positioned) and a receiver (13, 14), the receiver including a locking member having a cantilevered finger (16) [FIGS. 2, 6]; and a connector (15) including a body (main body portion of the connector) [FIG. 6] and a contact (15b) extending from the body, the contact being received in the receiver [FIG. 2], the contact having an opening (15c) through which the locking member extends [FIG. 2]. Norris does not disclose a cantilevered actuator provided on the receiver.
Nonetheless, Kosh discloses a receiver (20) for engaging a contact (22), the receiver including a locking member (86) having a cantilevered finger (88) and a cantilevered actuator (38), the contact being received in the receiver between the cantilevered finger and the cantilevered actuator [FIG. 8A], the contact having an opening [FIG. 1]; wherein the cantilevered actuator is movable toward the locking member to move the locking member out of the opening [FIGS. 8A, 8B] and wherein the cantilevered actuator is constructed to be biased away from the locking member (via spring 90).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Norris to include the actuator taught by Kosh, in order to provide a releasable connection between receiver and the contact without requiring removal of any parts of the connection assembly, which would facilitate disassembly and reassembly.
Regarding claims 2 and 3, Norris discloses that the receiver includes a first half (14) and a second half (13), wherein the first half includes the locking member [FIG. 2], wherein the receiver further includes a slot positioned between the first half and the second half [FIG. 4], and wherein the contact is insertable into the receiver through the slot [FIG. 2], but does not disclose an actuator.
Nonetheless, Kosh discloses a receiver having first and second halves (50, 30), wherein the second half includes the cantilevered actuator (38) [FIG. 5]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Norris to include the actuator taught by Kosh, in order to facilitate assembly and disassembly of the screen.
Regarding claims 4 and 5, Norris discloses that the receiver further includes a cavity (internal space defined between receiver segments 13 and 14) that receives the connector [FIG. 4], wherein the locking member projects across the cavity [FIGS. 2, 6] and the locking member is biased into the cavity (column 3, lines 25-50).
Regarding claims 6 and 7, Norris discloses that the locking member is pivotable about a first axis of the receiver, but does not disclose the actuator.
Nonetheless, Kosh discloses a receiver having a locking member (86) that is pivotable about a first axis of the receiver (rotation axis of the latch 86, at 80), and a cantilevered actuator that is pivotable about a second axis of the receiver (rotation axis of the actuator 38, at 150, 152); wherein the locking member includes a flat portion (flat distal end of the locking member 86, shown contacting the shoulder 142 of the actuator) that contacts the cantilevered actuator [FIGS. 8A, 8B]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Norris to include the actuator taught by Kosh, in order to facilitate assembly and disassembly of the screen.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (U.S. Patent No. 3,567,260) in view of Kosh (U.S. Patent No. 8,776,332) and Claver (U.S. Patent No. 4,411,118).
Regarding claim 9, Norris discloses a screen assembly comprising: a screen (P1) including an inner panel (inner layer 10, and the interior body of the panel P1 shown best in Figure 2) and an outer layer (outer 10) covering the inner panel, the inner panel having a recess (recess shown in at least Figure 2) and a receiver (13, 14) positioned within the recess, the receiver including a locking member (15); and a connector (15) including a body [FIG. 6] and a contact (15b) extending from the body, the contact having an opening (15c) through which the locking member extends [FIG. 2]. Norris further discloses that the receiver is hidden behind the outer layer of the screen [FIG. 1], but does not disclose an actuator.
Nonetheless, Kosh discloses a receiver (20), the receiver including a locking member (86) and an actuator (38) that is hidden behind an outer layer (57) but is not covered by an inner component (100). Furthermore, Claver discloses a screen assembly comprising an actuator (20) that is hidden behind an outer layer (3) of a screen (Figure 5 depicts the outer layer 3, which is the layer not including the aperture 15), but not covered by an inner panel (3, on the opposing side; the upper layer 3, shown in Figure 5, which includes the aperture 15 does not cover the actuator 20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Norris to include the actuator taught by Kosh, in order to provide a releasable connection between receiver and the contact without requiring removal of any parts of the connection assembly, which would facilitate disassembly and reassembly. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner panel of Norris to have a configuration in which the inner panel does not cover a respective actuator, as taught by Claver, in order to provide access to the receiver and locking member for removal of the connector from the receiver for disassembly or transportation.
Regarding claims 10-13, Norris discloses the contact and the locking member, but does not disclose an actuator.
Nonetheless, Kosh discloses a contact (22) received in a receiver (20) between a locking member (86) and an actuator (38), wherein the actuator further includes an angled face (face of the 
Regarding claim 14, Norris discloses a screen assembly comprising: a screen (P1) including a panel having face (inner panel/skin 10) and a side edge (at 11), the panel also having a recess (recess shown in at least Figure 2) and a receiver (13, 14) positioned within the recess, the receiver including a locking member (15) and a slot (slot of the receiver, shown in Figure 4) positioned along an edge of the receiver [FIGS. 2, 4]; and a connector (15) including a body [FIG. 6] and a contact (15b) extending from the body, the contact having an opening (15c) through which the locking member extends [FIG. 2]; wherein the contact is insertable into the receiver through the slot. Norris does not disclose that the receiver includes an actuator, or that the recess is formed in the face.
Nonetheless, Kosh discloses a receiver (20) for engaging a contact (22), the receiver including a locking member (86), an actuator (38), and a slot [FIG. 1], the contact being insertable into the receiver through the slot [FIG. 8A] without actuating the actuator (during insertion of the contact, the locking arm is displaced by the contact without actuation of the actuator 38), and wherein the contact is removable from the receiver by actuating the actuator to move the locking member out of an opening of the contact [FIGS. 8A, 8B]. Furthermore, Claver discloses a screen assembly having a recess (14, 15) formed in a face (3) adjacent a side edge of the panel [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Norris to include the actuator taught by Kosh, in order to provide a releasable connection between receiver and the contact without requiring removal of any parts of the connection assembly, which would facilitate disassembly and reassembly. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recess of Norris to be formed in the face adjacent the side edge, as taught by Claver, in order to provide access to the receiver and locking member from an outer 
Regarding claims 15, 16, 19 and 20, Norris discloses that the locking member includes a cantilevered finger [FIGS. 2, 6] and the receiver includes a first half (14) and a second half (13), wherein the first half includes the locking member [FIG. 2], but does not disclose an actuator.
Nonetheless, Kosh discloses a receiver having a cantilevered push button actuator (38) and having first and second halves (50, 30), wherein the second half includes the actuator [FIG. 5], and wherein the actuator further includes an angled face (face of the shoulder 142) to disengage the locking member from the connector [FIG. 8B], and wherein the contact (22) is received in the receiver between the locking member and the actuator [FIG. 8A]. As described with respect to claim 14 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver of Norris to include the actuator taught by Kosh, in order to facilitate assembly and disassembly of the screen.
Regarding claims 17 and 18, Norris discloses that the receiver further includes a cavity (internal space defined between receiver segments 13 and 14) that receives the connector [FIG. 4], wherein the locking member projects across the cavity [FIGS. 2, 6] and the locking member is biased into the cavity (column 3, lines 25-50).

Response to Arguments
The double patenting rejection set forth in the Office Action dated 9/22/20 is overcome in view of the terminal disclaimer filed 12/22/20.
Applicant’s arguments, filed 12/22/20, with respect to the rejection(s) of claims 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims and the newly applied prior art reference (Claver). Applicant’s arguments with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered but are not found persuasive.
Applicant argues that the actuator of Kosh is not “constructed to be biased away from the locking member”, and therefore does not read on the limitation recited in amended claim 1. This argument is not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634